Title: To Thomas Jefferson from Benjamin Henry Latrobe, 11 September 1808
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                  
                     Sir, 
                     Washington, Septr. 11h. 1808.
                  
                  Since your departure the public Works have made regular progress, nor has any thing occurred which would have authorized, my trespassing on your time by a letter.—I have been since then in Philadelphia & New York, & returned hither about three weeks ago.—The confinement of my wife & the loss of our child has since my return delayed the statement I am now going to make of the present situation of the works.
                  North wing of the Capitol.—
                  Today all the arches of the upper story will be compleated: 1., That is, of the Senate chamber,—a half dome of 60 feet diameter & a cylindrical extension of the same to the East Wall of 56 feet: 2., The spandrils surrounding the same, all cylindrical arches, forming, one large lumber room to the south, and wide passages round the back, to the Westward, & 3., Two very commodious committee rooms on the North.—The crowns of all these Arches are level with the beams of the old roof which we have not touched.—This roof has protected our work from the rain during the whole season. Nothing indeed was more necessary, not only by enabling us to use every day in forwarding the work, but by keeping it dry an advantage still more important. For as the whole work is enclosed & shut out from the Sun & Air on every side but to the North & East, and even on those sides the windows are very few & small in size in proportion to the piers, we have found that the more moisture of the bricks & grout evaporates so slowly, that the work executed in May is still nearly as wet & soft as at first, and continues regularly & slowly to settle. This has demanded very great caution in easing & striking our centers and those of the Court room still remain standing, altho’ they have been gradually lowered. In a few days I hope to remove them entirely.—
                  I will observe that the two domes of the Court room & Senate chamber, with the cylindrical additions, would cover the Hall of Representatives within a few feet in length & that the whole work is by far the most solid & on the largest scale that I have ever seen of modern attempts at vaulting, exclusive of bridges.—
                  The staircase is in great forwardness. All the stones are cut, & 16 steps are now set.—
                  
                     Southwing.—
                  Franzoni has compleated his Sculpture both on the Frieze over the entrance & the Speaker’s Chair. The figure of Commera which is entirely new, is not I think equal to the other three, tho’ remarkably well finished. The Eagle has also acquired more repose & correctness. Mr Bridport’s ceiling will do him great honor. I fear the Members will think it too fine, and I doubt not but that Mr Randolph will abuse it. The contract is for 3.500$ dollars all expenses included.—The Columns proceed slowly in the completion of their Capitals. We shall add only three to the number that are finished, but the Capitals of all the Pilasters are done,—all the dentils of the Cornice cut, and much progress  made in the enrichment of the 3 members below the Modillions. All the Rosettes in the heads of the Modillions are also finished. All this work, tho’ it adds exceedingly to the general effect does not tell so well in detail, & I have preferred securing it this Year & leaving nothing but the Capitals of the Columns unfinished, because the necessity of the latter work is much more evident to the unlearned eye than of the former.—
                  Our workmen are now also engaged in moving the situation of the fireplaces from the back of the Speaker’s chair to the 2d intercolumniation to the right & left. This improvement was distinctly pointed out by the experience of the last session. The crowding of members behind the Chair where they could not be seen was highly inconvenient. I shall also move the chair 3 feet further back.—
                  
                     President’s house.—
                  The enclosing Wall is finished all but capping.—I have removed only so much of the Earth on the S.W. quarter where it is so high as was necessary to the security of the Wall If the fund will admit it, much may be done in October under your particular orders before the season of planting arrives.
                  The steps are somewhat delayed by the quarriers, with whom we have been much plagued this season. In the quantity of stone wanted being small they have employed few hands.—However the butment is built & the arch will be turned I hope next week. In this butment I have contrived a very excellent Cellar 13 feet square for this task a convenience much wanted.—
                  The old wooden Sewer exactly opposite to the North entrance of the President’s enclosure has fallen in, & rendered the road impassable. Now altho’ there is no fund for its repair, the necessity of the case has induced Mr. Munroe to permit its reestablishment in solid Work, & in a few days we shall have it up again.
                  It will be neither adviseable nor indeed easily practicable to admit the Senate to occupy their new chamber during the next sitting of congress. It will be not only damp, but absolutely wet, and altho’ it might by hanging a temporary platform be made capable of receiving them, such arrangements would be very expensive & the money would be thrown away.—The room formerly used by the Court will most conveniently accomodate the house and be warm & dry. I beg your permission to move their furniture into it. I shall write to the President of the Senate on the subject as soon as I have the honor of your ideas & direction. The room is on the Ground floor, 30 f. by 35 f. 6 in the clear. 
                  I am with the truest respect Yours faithfully
                  
                     B H Latrobe 
                     
                     I.P.B.U.S.
                  
               